Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment and Arguments
Claims 21-40 are pending and are being examined in this application.
Applicant’s arguments with respect to the 103 rejections have been fully considered, but are unpersuasive for at least the following reasons:
Applicant argues that Rizzi and McGovern “do not disclose or suggest (2) any form of a portable web view object on the non-employment-related website; (2) updating the content within the portable web view object based on retrieved job-specific data without updating the content of a non-employment-related webpage, wherein the non-employment related webpage is hosted on the non-employment-related website; and (3) actuating the portable web object to forward user-provided data to an employment entity associated with the job-specific data without the user leaving the non-employment-related webpage” [Response, par. 28].
In particular, applicant argues that Rizzi’s disclosure of taking the user away to a new webpage and McGovern’s disclosure of taking the user to the associated company’s website both teach away from claim limitation (2) [Response, pars. 21-24, 25-27, 29, 30, and 32].
However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123. In other words, even though Rizzi and McGovern teach linking to a new webpage, this disclosure does not teach away from the claimed limitation “updating the content within the portable web view object based on retrieved job-specific data without updating the content of a non-employment-related webpage” because such disclosure does not criticize, discredit, or otherwise discourage the claimed limitation.
Applicant also argues that Cantrell does not cure the deficiencies of Rizzi and McGovern because “Cantrell is simply directed to hovering over a banner ad with a user’s mouse to initiate play action of the ad” because “[t]here is simply no disclosure or suggestion of ‘update the content within the portable web view object based on the retrieve job-specific data without going to a new page from the non-employment-related webpage’” [Response, par. 31]. Applicant further argues that “the Office Action is suggesting that Cantrell's initiation of play action on an ad, is now capable of completely reengineering the teachings of Rizza and McGovern, to somehow work in a manner which is completely contrary to the Rizzi and McGovern teachings. This is impermissible hindsight and reengineering of the references” [Response, par. 33].
However, other than repeating the previously presented arguments regarding “teaching away,” which are addressed above, there is no additional evidence to support the above conclusory statements. It is noted that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-46 and 63-71 of U.S. Patent 10,387,839. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:
Instant Application 16/251,058
US Patent 10,387,839
21. A facilitator apparatus comprising: at least one memory; a component collection stored in the at least one memory; at least one processor disposed in communication with the at least one memory, the at least one processor executing processor executable instructions from the component collection, the component collection storage structured with processor-executable instructions comprising: 

receive via processor an indication that a user of an employment service is browsing a non-employment-related website webpage;

display a portable web view object on the non-employment-related website webpage, the portable web view object containing job postings data from the employment service; 

receive a request for job-specific data from a user interacting with the portable web view object; 

retrieve from a data storage module the requested job-specific data; 

update the content within the portable web view object based on the retrieved job-specific data without going to a new page from the non-employment-related website webpage, wherein the non-employment related website webpage is hosted on a non-employment-related-website; and 

actuate the portable web view object to forward user-provided data to an employment entity associated with the job-specific data without the user leaving the non-employment-related website webpage.

22. The apparatus of claim 21, wherein the user-provided data comprises job application data.

23. The apparatus of claim 21, wherein the user-provided data comprises user data extracted from a resume.

24. The apparatus of claim 21, wherein the job-specific data comprises details about a job posting and an employer associated with a job posting.

25. The apparatus of claim 21, wherein the job posting data in the portable web view object is updated based on the content of the non-employment-related website webpage.

Claims 26-40

42. An apparatus for facilitating data submission comprising: a memory; and a processor disposed in communication with said memory, and configured to issue a plurality of processing instructions stored in the memory, wherein the process issues instructions to: 




receive via processor an indication that a user of an employment service is browsing a non- employment-related website; 

...display a portable web module on the non-employment-related website, the portable web module containing job postings data from the employment service; 

receive a request for job-specific data from a user interacting with the portable web module; 

retrieve from a data storage module the requested job-specific data; 

update the content within the portable web module based on the retrieved job-specific data without updating the content of a non-employment-related webpage, wherein the non- employment related webpage is hosted on the non-employment-related-website; and 


actuating the portable web module to forward user-provided data to an employment entity associated with the job-specific data without the user leaving the non-employment-related webpage.

43. The apparatus of claim 42, wherein the user-provided data comprises job application data.

44. The apparatus of claim 42, wherein the user-provided data comprises user data extracted from a resume.

45. The apparatus of claim 42, wherein the job-specific data comprises details about a job posting and an employer associated with a job posting.

46. The apparatus of claim 42, wherein the job posting data in the portable web module is updated based on the content of the non-employment-related website.

Claims 41, 63-66, and 67-71.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rizzi et al. (US Pub. 2003/0046148) in view of Cantrell (US Pub. 20020103698) and further in view of McGovern et al. (US Pat. 6,370,510).
Referring to claim 21, Rizzi discloses a facilitator apparatus comprising: at least one memory; a component collection stored in the at least one memory; at least one processor disposed in communication with the at least one memory, the at least one processor executing processor executable instructions from the component collection, the component collection storage structured with processor-executable instructions [par. 24; note advertising server] comprising: 
receive via processor an indication that a user...is browsing a non-employment-related website webpage [pars. 25 and 26; it is determined that textual content is being displayed in a browser (i.e., that a user is browsing a website)];
display a portable web view object on the non-employment-related website webpage... [pars. 24-26, and 44; a banner ad (that can be a pop-up and thus portable) is displayed that matches the textual content];
receive a request for...data from a user interacting with the portable web view object [par. 26; the user clicks on the displayed ad (i.e., requests information)]; 
retrieve from a data storage module the requested...data [pars. 33 and 39; when the user clicks on the ad, the requested information is retrieved (e.g., subscriber information)]; 
actuate the portable web view object to forward user-provided data to an...entity associated with the...data [pars. 30, 33, and 39; the user clicking on the ad forwards click information (e.g., the request for subscriber information and/or successful targeting notification) to the subscriber].
Rizzi does not appear to explicitly disclose update the content within the portable web view object based on the retrieved job-specific data without going to a new page from the non-employment-related website webpage; wherein the non-employment related website webpage is hosted on a non-employment-related website; that the user-provided data is forwarded without the user leaving the non-employment-related website webpage; that the user is of an employment service; the portable web view object containing job postings data from the employment service; that the requested data is job-specific data; and that the entity is an employment entity.
However, Cantrell discloses update the content within the portable web view object based on the retrieved...data without going to a new page from the non-employment-related website webpage; wherein the non-employment related website webpage is hosted on a non-employment-related website; and that the user-provided data is forwarded without the user leaving the non-employment-related website webpage [par. 46; a banner ad is designed to complete transactions solely within the banner ad or corresponding pop-up windows such that interaction with the banner ad will not cause a user to leave the currently visited website].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the banner ad taught by Rizzi so that interactions with the banner ad will not cause the user to leave the website as taught by Cantrell. The motivation for doing so would have been to encourage banner ad interaction by users that are predisposed to ignoring banner ads because of the expected consequence of being hyper-linked away from their current web site location [Cantrell, par. 46].
Rizzi and Cantrell do not appear to explicitly disclose that the user is of an employment service; the portable web view object containing job postings data from the employment service; that the requested data is job-specific data; and that the entity is an employment entity.
However, McGovern discloses that the user is of an employment service; the portable web view object containing job postings data from the employment service; that the requested data is job-specific data [col. 3, lines 60-63; col. 15, lines 33-55; after finding matching positions, a remote site displays the results to a job seeker; if the job seeker is interested in receiving more information about a matching position, the job seeker can select that position (e.g., by manipulation of a mouse) and be provided with access to the additional information via hyperlinking to the associated company’s website]; and that the entity is an employment entity [col. 16, lines 1-4; the job seeker can forward an email or resume to apply for the selected position via an option the company’s website].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the banner ad taught by combination of Rizzi and Cantrell so that it displays matching job positions, provides additional information about a selected position, and allows the user to apply to the selected position as taught by McGovern. The motivation for doing so would have been to allow the user to receive contextually relevant job advertisements and apply for a job [McGovern, abstract].
Referring to claim 22, McGovern discloses wherein the user-provided data comprises job application data [col. 16, lines 1-4; note the email or resume for applying to the selected position].
Referring to claim 23, McGovern discloses wherein the user-provided data comprises user data extracted from a resume [col. 17, lines 12-25; note text conversion].
Referring to claim 24, McGovern discloses wherein the job-specific data comprises details about a job posting and an employer associated with a job posting [col. 3, lines 60-63; col. 15, lines 33-55; note the additional information about the selected position and hyperlink to the company’s website].
Referring to claim 25, Rizzi discloses wherein the...data in the portable web view object is updated based on the content of the non-employment-related website webpage [par. 37; the ad is updated continuously based on immediate subject matter of the textual content]. McGovern discloses that the data is job posting data [col. 3, lines 60-63; col. 15, lines 33-55; note advertising of the matching positions].
Referring to claim 26, see the rejection for claim 21. 
Referring to claim 27, see the rejection for claim 22. 
Referring to claim 28, see the rejection for claim 23. 
Referring to claim 29, see the rejection for claim 24. 
Referring to claim 30, see the rejection for claim 25. 
Referring to claim 31, see the rejection for claim 21. 
Referring to claim 32, see the rejection for claim 22. 
Referring to claim 33, see the rejection for claim 23. 
Referring to claim 34, see the rejection for claim 24. 
Referring to claim 35, see the rejection for claim 25. 
Referring to claim 36, see the rejection for claim 21. 
Referring to claim 37, see the rejection for claim 22. 
Referring to claim 38, see the rejection for claim 23. 
Referring to claim 39, see the rejection for claim 24. 
Referring to claim 40, see the rejection for claim 25. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157